Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered.  Applicant has argued that claim 1 includes a sulfur-containing composition including a sulfur containing compound which is one of CaS, ZnSeS, or iron sulfate and the composition is capable of being cured by vulcanization and the at least one of the listed compounds causes vulcanization and the compound is capable of converting wavelength and activates photoinitiator and interacts to cause vulcanization of bonds.  These arguments are respectfully found to be not persuasive because the prior art relied upon in the last Office Action discloses  at least one photoinitiator  and at least one energy converting material, including a sulfur containing compound , as Kuwajima discloses a sulfur-containing compound, as stated in the rejection of claim 1 in the last Office Action, and the prior art of record relied upon in the last Office Action also discloses IR flux, as Kuwajima discloses IR flux as stated in the rejection of claim 1 in the last Office Action , and Kuwajima also discloses material in the composition which converts a wavelength to a different wavelength, as stated in the rejection of claim 1 in the last Office Action.  The secondary references are relied upon for the disclosure of specific compounds and reasoning is given for the combination of the references including that the compounds disclosed by the combination of references result in  a first wavelength is converted to a second wavelength, the second wavelength activates the at least one photinitiator to cure the adhesive composition and causes vulcanization of bonds.  For example, Stewart discloses iron sulfate as a vulcanization catalyst and Vo-Dinh discloses CdSe and Vo-Dinh also discloses titanium oxide as an upconversion material, and titanium oxide is discloses as a component of the composition disclosed by Kuwijima as stated in the rejection of claim 1 in the last Office Action.  Reasoning was stated in the rejection of the last Office Action for the equivalence of the components in the composition of the combined references in the rejection of claim 1 of the last Office Action.  For example, the sulfur compounds disclosed by the combined references perform the function of catalyzing vulcanization.  The components include a compound that converts wavelength, and the composition includes IR flux and the composition results in vulcanization which is believed to show equivalence (MPEP 2183).
A correction of a typographical nature is made in the rejection of claim 5, in which the references relied upon is corrected in the second line of the rejection, to match the references relied upon as stated in the heading of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3-4, 6-8, 10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et al (US 2014/0248496 A1) in view of Stewart (US 2,388,373) in view of Vo-Dinh et al (US 2010/0261263 A1)(“Vo-Dinh”).
Kuwajima discloses a curable composition, as Kuwajima discloses a composition which can be cured (para. 0054) including 
A polymerizable adhesive composition, as Kuwajima discloses the composition can include a polymeriazation initiator (para. 0117), the composition is an adhesive composition, as Kuwajima discloses the layer is used between two other layers to form a laminate (para. 0155-0157) without the use of further adhesive (para. 0015), which is a disclosure that the rubber layer is the adhesive between the other two layers in the example which is disclosed in para. 0155-0157,  and Kuwajima also discloses IR (infrared) flux for vulcanization (para. 0143) and 
Including a sulfur-containing compound which is cured by vulcanization of bonds upon exposure to IR flux, as Kuwajima discloses IR flux for vulcanization (para. 0143), which is a disclosure of vulcanization curing,  and Kuwajima discloses sulfur-containing compound (para. 0055).
Kuwajima is silent with respect to the recited sulfur compounds and with respect to the recited upconverting and downconverting compounds, although Kuwajima does discloses titanium oxide as a filler material (para. 0066).
Stewart, in the same field of endeavor of vulcanization of butadiene and acrylonitrile copolymer rubbers (page 3, Example I).  Stewart also discloses that iron sulfate is included as a vulcanization catalyst (page 3, example III).
     Vo-Dinh also discloses conversion materials including CdSe and ZnSe and CaS (para. 0081).  Vo-Dinh also discloses titanium oxide (TiO.sub.2) as an upconversion material (para. 0021 and 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the catalyst disclosed by Stewart with the method disclosed by Kuwajima  because Stewart discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Vo-Dihn supports that the TiO.sub.2 disclosed by Kuwajima is an upconversion material.
Re claims 3 :  The combination of Kuwajima in view of Stewart and Vo-Dinh discloses SiO.sub.2 as a downcoversion material , as Kuwajima discloses the composition includes silica (para. 0021) and Vo-Dinh discloses silica, SiO.sub.2, is a downcoversion material (para. 0228). 
Re claims 4 :  Vo-Dinh discloses that silica, SiO.sub.2 as a coating for downcomversion material (para. 0228- 0229) for particles which include down conversion material such as REO (rare earth oxides ) (para. 0191 and 0212).  Vo-Dihn also discloses TiO2 or titanium oxide is an upconversion material (para. 0344 and claim 135).
  Kuwajima in view of Stewart and of Vo-Dinh disclose the limitations of claim 3 as stated above.  Vo-Dinh also discloses down conversion materials include metal oxides (para. 0228).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used metal oxides as disclosed by Vo-Dinh as downconverters in the composition disclosed by Kuwajima in view of Stewart   because Vo-Dinh discloses materials that art of art recognized equivalence for the same purpose (MPEP 2144.06).
Re claim 6:  Kuwajima in view of Stewart and of Vo-Kinh disclose the limitations of claim as stated above, and and also discloses down conversion material, as Vo-Dinh discloses down conversion materials include metal oxides (para. 0228).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used metal oxides as disclosed by Vo-Dinh as downcoverters in the composition disclosed by Kuwajima in view of Stewart because Vo-Dinh discloses material that are art recognized equivalence for the same purpose (MPEP 2144.06).
Re claims   7:  The combination of Kuwajima in view of Stewart and Vo-Dinh discloses SiO.sub.2 as a downcoversion material , as Kuwajima discloses the composition includes silica (para. 0021) and Vo-Dinh discloses silica, SiO.sub.2, is a downcoversion material (para. 0228). 
Re claim 8:  The combination of Kuwajima and Stewart and Vo-Dihn discloses rare earth downconverting material, as Vo-Dihn discloses rare earth doped SiO.sub.2 (para. 0108), which is a disclosure of rare earth doped downconversion material, as SiO2 is a downconversion material, as stated above in the rejection of claim 6.
Re claims 10:  Vo-Dinh discloses that silica, SiO.sub.2 as a coating for downcomversion material (para. 0228- 0229) for particles which include down conversion material such as REO (rare earth oxides ) (para. 0191 and 0212).  Vo-Dihn also discloses TiO2 or titanium oxide is an upconversion material (para. 0344 and claim 135).
Re claim 15:  The combination of Kuwajima and Stewart and Vo-Dihn discloses an organic phosphor, as Vo-Dinh discloses organic phosphor  as an energy converting material , as Vo-Dinh discloses photphors which may be organic solids(para. 0227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Vo-Dinh with the composition disclosed by  Kuwajima in view of Stewart   because Vo-Dinh discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 16:  The combination of Kuwajima in view of Stewart  and Vo-Dinh discloses fluorescein, as Vo-Dihn discloses fluorescein as a photoactive agent (para. 0284).  The reasons for combining the references are the same as stated above in the rejection of claim 15.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kuwajima et al (US 2014/0248496 A1) in view of Stewart (US 2,388,373)   Vo-Dinh et al (US 2010/0261263 A1)(“Vo-Dinh”).
   as applied to claim 1 above and further in view of Lunsford et al (US 2005/0064182 A1)(“Lunsford”).
 Kuwajima in view of Stewart and of Vo-Dinh  discloses the limitations of claim 1 as stated above  Kuwajima  in view of Stewart  in view of Vo-Dinh    is silent with respect to a primer.
Lunsford discloses improving the adhesion of substrates by increasing the surface energy by, for example application of a primer (para. 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a primer in the composition disclosed by  Kuwajima in view of Stewart and of Vo-Dinh  in order to obtain the benefit of increase in surface energy as disclosed by Linsford.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895